UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-8010



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSHUA BENJAMIN SUTPHIN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-02-24; CA-04-315)


Submitted:   June 9, 2005                  Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joshua Benjamin Sutphin, Appellant Pro Se. Craig Jon Jacobsen,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Joshua Benjamin Sutphin seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2255

(2000) as untimely.            An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that    reasonable     jurists       would      find    that    his

constitutional      claims      are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Sutphin   has   not    made    the     requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented        in   the

materials       before   the    court    and    argument    would     not     aid   the

decisional process.



                                                                             DISMISSED




                                        - 2 -